On the argument, I was of the opinion that the judgment should be reversed. Mr. Justice Blease then held the views which are expressed at length in the opinion of a majority of the Court, written by him. After repeated study of this opinion and of the dissenting opinion by Mr. Justice Cothran, I have reached the conclusion that the judgment should be sustained. That the indictment intended to charge the embezzlement of money is manifest; that there are matters alleged in the indictment not pertinent to this charge is, I think, also manifest. Leaving out all references to the warrant, and taking the commencement and the conclusion of the indictment, we have a pleading aptly expressed, charging the embezzlement of money. The authorities cited sustain the view that these allegations can be treated as immaterial; certainly they are matters more evidentiary *Page 345 
than matters of pleading. I concur in the judgment.